Citation Nr: 1130313	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-37 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for lung cancer.

2.  Entitlement to service connection for brain cancer.

3.  Entitlement to service connection for diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Disabled Veterans of America


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for lung cancer is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  

The claim for service connection for coronary artery disease, as due to herbicide exposure been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has confirmed service in the Republic of Vietnam from July 1969 to September 1970; thus exposure to Agent Orange is presumed.

2.  The Veteran's brain cancer metastasized from his nonservice-connected primary testicular carcinoma and is unrelated to service, to include herbicide exposure.

3.  The Veteran's diabetes mellitus, type 2, is related to his active service, to include herbicide exposure.



CONCLUSIONS OF LAW

1.  Brain cancer was not incurred, or aggravated, in active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2010).

2.  Diabetes mellitus, type 2 was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

In this case, the Board is granting in full the Veteran's claim for service connection for diabetes mellitus, type 2.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Prior to the initial adjudication of the Veteran's claim for brain cancer, a letter was sent in June 2006 in accordance with the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, the Veteran was notified of what evidence was needed to substantiate this service connection issue and of his, and VA's, responsibilities in furnishing such evidence.  

As to the duty to assist, the Veteran's service, VA, and private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

In this case, the Veteran has not been afforded a VA examination in connection with his claim for brain cancer.  The Board notes that duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability or signs and symptoms of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

The Board finds a pertinent VA examination is unnecessary with regard to the Veteran's claim for service connection for brain cancer.  In this regard, there is no probative medical evidence of record which indicates a possible relationship between the disorder and the Veteran's service.  [Rather, his brain cancer has been shown to have resulted from his nonservice-connected testicular cancer]  Thus, an examination is not required.  See McLendon, supra.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) & Dingess/Hartman, supra.

Law and Analysis

Here, the Veteran contends that his brain cancer (soft tissue sarcoma) and diabetes mellitus, type 2 are related to service-including in-service herbicide exposure.  
VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2010).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Previously, the diseases for which service connection may be presumed to be due to an association with herbicide agents included AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Recently, however, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."   

Because the rule was identified as a major rule, implementation of the rule was subject to the provisions of the Congressional Review Act (CRA).  The CRA requires an agency to wait 60 days before implementing a major rule to allow Congress the opportunity to review the regulation.  On October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  See Chairman's Memorandum No. 01-10-37, "Lifting of Stay of Appeals Affected by New Herbicide-Related Presumptions."  The memorandum notes that the CRA waiting period for the regulation expired on October 30, 2010, and accordingly, the stay of the adjudication of the affected claims was lifted October 30, 2010.  

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003), and Notices at 61 Fed. Reg. 57,586- 589 (1996); 64 Fed. Reg. 59,232-243 (1999); and 67 Fed. Reg. 42,600-608 (June 24, 2002).  See also "Veterans and Agent Orange: Update 2006 (2007)" (indicating that there was inadequate or insufficient evidence to determine whether an association existed between exposure to chemicals of interest and cancers of the oral cavity, pharynx, or nasal cavity).

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit (Circuit Court) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the veteran served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or a nexus between the currently diagnosed disability and service must otherwise be established.  See Brock v. Brown, 10 Vet. App. at 162.

In this case, service records confirm the Veteran's service in the Republic of Vietnam from July 1969 to September 1970; thus exposure to Agent Orange is presumed.

A. Brain Cancer

The evidence of record shows a diagnosis of, and treatment for, soft tissue sarcoma of the brain (brain cancer) beginning in 2006.  A review of the treatment records shows that the Veteran's brain cancer metastasized from cancer of his right testicle.  No contrary medical evidence has been received.

Based on this evidentiary posture, the Board finds that, although the Veteran's brain cancer falls within the category of presumptive diseases set forth in 38 C.F.R. § 3.309(e), this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  As noted above, the Veteran was exposed to herbicides in service; however, the competent and probative medical evidence of record shows that the Veteran's brain cancer is secondary to his testicular cancer.  Therefore, brain cancer cannot be presumptively service connected on the basis of herbicide exposure.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Significantly, where brain cancer is not the primary cancer, but instead is merely the location where a primary cancer has metastasized, brain cancer is not considered presumptively related to herbicide exposure.  VAOPGCPREC 18-97.  As previously noted herein, multiple clinicians have identified the Veteran's brain cancer as having metastasized from his testicular cancer.  

However, as also noted above, a claimant is not precluded from presenting proof of direct service connection between a disorder and exposure to Agent Orange, even if the disability in question is not among statutorily enumerated disorders which are presumed to be service-related, the presumption not being the sole method for showing causation.  See Combee v. Brown, supra.  Hence, the Veteran may establish service connection by presenting competent evidence which shows that it is as likely as not that the disorder was caused by in-service Agent Orange exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. at 49.

In order to establish service connection for a claimed disorder, the following must be shown: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Pond v. West, 12 Vet. App. 341, 346 (1999) (holding that service connection requires medical, or in certain circumstances, lay evidence, of in-service incurrence or aggravation of a disease or injury); Hickson v. West, 12 Vet. App. 247, 253 (1999)

As noted above, the medical evidence of record shows the first evidence of a diagnosis of, and treatment for, brain cancer beginning in 2006.  A review of the treatment records shows that the Veteran's brain cancer metastasized from cancer of his right testicle.  The Board finds no medical evidence of record relating the Veteran's condition to service, to include herbicide exposure.

Notably, the record shows no evidence of treatment for, or diagnosis of, brain cancer in service or for many years thereafter.  With regard to the decades-long evidentiary gap in this case between active service and the earliest diagnosis of the Veteran's brain cancer, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In addition to the lack of evidence showing a diagnosis of cancer during service or within close proximity thereto, the medical evidence of record does not link the Veteran's disorder to his military service.  In fact, as noted above, there was no event, disease, or injury in service to which the Veteran's disorders could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas, 18 Vet. App. at 517, citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d at 1355-57.  Therefore, the Board finds that the Veteran's brain cancer did not manifest in service and is not causally or etiologically related to military service.  

With regard to the Veteran's contention that his current brain cancer is related to herbicide exposure, the Veteran has presented no specific evidence in support of this theory.  In other words, there is nothing in the record which would indicate that his condition is in any way related to service.  By contrast, the probative medical evidence of record shows that the Veteran's brain cancer is a result of his testicular cancer.  

While Board acknowledges the Veteran's contentions, it also notes that the appellant, as a lay person, is not competent to offer a medical opinion relating the Veteran's cause of death to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Indeed, as here, the determination of whether a particular cancer is primary or secondary is clearly beyond the expertise of a layperson.  

Accordingly, and based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for brain cancer.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply.  The Board concludes therefore that service connection for brain cancer is not warranted.

B.  Diabetes Mellitus

With regard to the Veteran's claim for diabetes mellitus, type 2, the medical evidence of record shows a diagnosis of, and treatment for diabetes mellitus beginning in 2006.  Private treatment records from 2006 indicate that the Veteran's diabetes mellitus resulted from radiation (including steroid) therapy for his nonservice-connected cancer.  

Notably, the Veteran's diabetes mellitus falls within the category of presumptive diseases set forth in 38 C.F.R. § 3.309(e).  Also, as noted above, the Veteran had service in the Republic of Vietnam, and, thus, exposure to herbicides has been conceded.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Based on a complete review of the record, the Board finds the evidence to be in relative equipoise.  See Gilbert, supra.  In order to prevail in a claim for service connection, the Veteran must show a current disability that is related to service.  See Rabideau, supra.  In this case, the Veteran has a current diagnosis of diabetes mellitus and there is also evidence of exposure to herbicides during service.  See 38 U.S.C.A. § 1154(a), (b) (West 2010).  The Board acknowledges the private treatment records relating the Veteran's diabetes to radiation (including steroid) therapy for his nonservice-connected cancer.  However, the Board finds the probative value of such records lacking because they do not consider the Veteran's history of exposure to herbicides in service.  Therefore, such evidence does not rebut the presumption that the Veteran's diabetes is related to herbicide exposure in service.  In this regard, the evidence of record supports the Veteran's contentions that his diabetes mellitus is related to herbicide exposure in service.  Therefore, the Board finds that the evidence is in relative equipoise and thus, service connection for diabetes mellitus, type 2, is warranted. 


ORDER

Service connection for brain cancer is denied.

Service connection for diabetes mellitus, type 2 is granted.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In the present case, the June 2006 correspondence does not satisfy the requirements of Kent with regard to the Veteran's application to reopen the previously denied claim for service connection for lung cancer.  Consequently, a remand of this issue is necessary to accord the agency of original jurisdiction an opportunity to furnish such information to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a corrective VCAA notification letter pertaining to his application to reopen the previously denied claim for service connection for lung cancer.  The correspondence should comply with the provisions set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Then, re-adjudicate the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for lung cancer.  If, upon readjudication, the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO.  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


